18‐543‐cv 
Dalessandro v. County of Nassau 
 
                   UNITED STATES COURT OF APPEALS 
                       FOR THE SECOND CIRCUIT 
                                   
                          SUMMARY ORDER 
                                          
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT. 
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.  WHEN  CITING  A 
SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
(WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY 
ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 10th day of January, two thousand 
nineteen. 
 
PRESENT:  DENNIS JACOBS, 
                   REENA RAGGI, 
                   RAYMOND J. LOHIER, JR., 
                                          Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
WILLIAM DALESSANDRO, JOSEPHINE 
DALESSANDRO,     
                   Plaintiffs‐Appellants, 
 
                   ‐v.‐                                      18‐543 
 

                                        1
COUNTY OF NASSAU,   
                   Defendant‐Counter‐Claimant‐Cross‐
                   Defendant‐Appellee, 
                    
LEONARD VIVONA, THOMAS CIPOLLA, 
DAVID JASKOLSKI,   
                   Defendants‐Cross‐Defendants‐
                   Appellees, 
                    
THE INCORPORATED VILLAGE OF 
PLANDOME,   
                   Defendant‐Counter‐Claimant‐Cross‐
                   Defendant, 
                    
PETER CHUCHUL, NASSAU COUNTY POLICE 
OFFICER, JOHN DOE,   
                   Defendants‐Cross‐Defendants.* 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
FOR APPELLANTS:                             Paul D. Montclare, Mitchell Silberberg & 
                                            Knupp LLP, New York, NY. 
 
FOR APPELLEES:                              Robert F. Van der Waag, Deputy County 
                                            Attorney, for Jared A. Kasschau, County 
                                            Attorney of Nassau County, Mineola, NY.   
 
         Appeal from a judgment of the United States District Court for the Eastern 
District of New York (Azrack, J.). 
          
         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be     
AFFIRMED.   


*  The Clerk of Court is directed to amend the caption as set out above. 

                                            2
          
         At 4:30 AM on December 23, 2012, Nassau County police officers made a 
warrantless entry into the home of William and Josephine Dalessandro.   
Alleging the search violated their Fourth Amendment rights, the Dalessandros 
sought damages pursuant to 42 U.S.C. § 1983.    Following a three‐day trial in the 
United States District Court for the Eastern District of New York (Azrack, J.), the 
jury returned a verdict in favor of the defendants, the County of Nassau and 
Nassau County police officers Leonard Vivona, Thomas Cipolla and David 
Jaskolski.    The Dalessandros appeal from the judgment of the district court 
denying their post‐trial motions for (1) judgment as a matter of law and (2) a new 
trial.    We assume the parties’ familiarity with the underlying facts and 
procedural history. 

       1. “A denial of a Rule 59 motion for a new trial is reviewed for abuse of 
discretion, which occurs when (1) the decision rests on an error of law . . . or a 
clearly erroneous factual finding, or (2) the decision‐‐though not necessarily the 
product of a legal error or a clearly erroneous factual finding‐‐cannot be located 
within the range of permissible decisions.”    Harris v. O’Hare, 770 F.3d 224, 231 
(2d Cir. 2014) (internal quotation marks omitted). 

      The Dalessandros argue that the district court abused its discretion 
because there was no evidence to support the jury’s findings of both probable 
cause and exigency.    We disagree. 

      “The core premise underlying the Fourth Amendment is that warrantless 
searches of a home are presumptively unreasonable.”    Id. at 231 (quoting 
United States v. Simmons, 661 F.3d 151, 156‐57 (2d Cir. 2011)).    That 
presumption may be overcome if “the exigencies of the situation make the needs 
of law enforcement so compelling that [a] warrantless search is objectively 
reasonable.”    Kentucky v. King, 563 U.S. 452, 460 (2011) (internal quotation 
marks omitted).    Warrantless entry is justified when there is both probable 
cause and exigency.    See Kirk v. Louisiana, 536 U.S. 635, 638 (2002) (per curiam). 

            Probable cause “requires only a probability or substantial chance of 
criminal activity, not an actual showing of such activity.”    Illinois v. Gates, 462 


                                           3
U.S. 213, 243 n.13 (1983).    “Probable cause is not a high bar.”    District of 
Columbia v. Wesby, 138 S. Ct. 577, 586 (2018) (internal quotation marks omitted). 

       For the exigent‐circumstances doctrine, “[t]he core question is whether the 
facts, as they appeared at the moment of entry, would lead a reasonable, 
experienced officer to believe that there was an urgent need to render aid or take 
action.”    United States v. Klump, 536 F.3d 113, 117–18 (2d Cir. 2008) (citation 
and internal quotation marks omitted).    The exception justifies a warrantless 
search “strictly circumscribed by the exigencies which justify its initiation.”    Id. 
(internal quotation marks omitted).   

      Sufficient evidence supports the jury’s findings of probable cause and 
exigent circumstances.    The officers responded to a 911 call from the 
Dalessandros’ neighbor, reporting screaming from the Dalessandros’ house.   
The neighbor confirmed her account in person, telling the officers that a person 
had been screaming from the vicinity of the Dalessandros’ residence and 
expressing her concern that something had happened inside the home.    During 
questioning, the officers found Mr. Dalessandro uncooperative and agitated.   
One officer described Mr. Dalessandro’s behavior as “bizarre” and stated that he 
“was almost ranting and raving.”    A‐353.    And their suspicions were raised 
when Mr. Dalessandro refused to bring his wife to the door.   

       The officers could have attributed Mr. Dalessandro’s agitation to being 
awakened in the night by police and they could have accepted his statement that 
his wife was disabled.    However, a reasonable officer could also have thought 
Mr. Dalessandro’s behavior and responses only heightened the concerns raised 
by the neighbor’s report, i.e. that someone in the house was injured and in need 
of help or was in present danger.    The officers’ reliance on the information 
provided by the neighbor was appropriate.    See Caldarola v. Calabrese, 298 F.3d 
156, 163 (2d Cir. 2002).    Information provided by “identified bystander with no 
apparent motive to falsify” has “a peculiar likelihood of accuracy.”    Id. (quoting 
United States v. Rollins, 522 F.2d 160, 164 (2d Cir. 1975)).    And the officers acted 
reasonably; they left the house after questioning the occupants just long enough 
to dispel their concerns.     



                                          4
       The Dalessandros cite Loria v. Gorman, 306 F.3d 1271 (2d Cir. 2002) for the 
proposition that the circumstances were not exigent as a matter of law.    But 
Loria is inapposite.    In Loria, the police responded to a noise complaint and 
suspected nothing more than the violation of a local noise ordinance.    Exigent 
circumstances do not exist “where the crime involved is minor and there is no 
apparent potential for violence.”    Id. at 1286. 

       Accordingly, the district court did not abuse its discretion in concluding 
that the jury’s decision was not against the weight of evidence. 

       2. The district court ruled that the Dalessandros forfeited their right to 
move for post‐verdict judgment as a matter of law pursuant to Rule 50(b) 
because they failed to make a pre‐verdict Rule 50(a) motion.    See 2 Steven S. 
Gensler, Federal Rules of Civil Procedure, Rules and Commentary, Rule 50 (2018 
ed.) (“Rule 50(b) does not authorize a party to challenge the sufficiency of the 
evidence for the first time after verdict.    The only thing the verdict loser can do 
is renew a preverdict motion.”).    We agree.   

      The requirement that an argument raised on a Rule 50(b) motion must 
have specifically been raised in a Rule 50(a) motion is no “mere technicality.”   
Cruz v. IBEW, 34 F.3d 1148, 1155 (2d Cir. 1994).    The requirement “give[s] the 
[non‐moving] party an opportunity to cure the defects in proof that might 
otherwise preclude him from taking the case to the jury” when he still has a 
chance to do so.    Galdieri‐Ambrosini v. Nat’l Realty & Dev. Corp., 136 F.3d 276, 
286 (2d Cir. 1998).     

       Because the Dalessandros did not move pre‐verdict for judgment as a 
matter of law, relief on appeal is available only to correct a manifest injustice in 
cases where a jury’s verdict is wholly without legal support.    See Lore v. City of 
Syracuse, 670 F.3d 127, 153 (2d Cir. 2012) (“As to any issue on which proper Rule 
50 motions were not made, JMOL may not properly be granted by the district 
court, or upheld on appeal, or ordered by the appellate court unless that action is 
required in order to prevent manifest injustice.”); Kirsch v. Fleet St., Ltd., 148 
F.3d 149, 164 (2d Cir. 1998) (same). 

       

                                          5
      For the reasons stated above (regarding the Dalessandros’ motion for a 
new trial), sufficient evidence supports the jury’s findings of probable cause and 
exigency.    Accordingly, the district court’s denial of the motion for judgment as 
a matter of law is affirmed. 

       We have considered the Dalessandros’ remaining arguments and find 
them to be without merit.    For the foregoing reasons, we AFFIRM the judgment 
of the district court. 

                                       FOR THE COURT: 
                                       CATHERINE O’HAGAN WOLFE, CLERK 
                                        




                                         6